UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 11-1622


SANDLEY DACIER,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 16, 2011            Decided:   February 22, 2012


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Sandley Dacier, Petitioner Pro Se.     Ada Elsie Bosque, Matthew
Allan Spurlock, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sandley        Dacier,   a     native          and     citizen    of   Haiti,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)       dismissing    his        appeal       from   the   immigration

judge’s decision on the ground that Dacier waived his right to

appeal.    Based     on    our   review       of    the    record,      we   agree   that

Dacier’s waiver was knowing and voluntary.                         We therefore deny

the petition for review for the reasons stated by the Board.

See In re: Dacier (B.I.A. May 6, 2011).                         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       PETITION DENIED




                                          2